Citation Nr: 1743021	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether the Veteran's VA compensation benefits were properly terminated for the period from August 21, 2007 to June 11, 2008, due to fugitive felon status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1990 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision in July 2010 wherein the RO in St. Petersburg, Florida, terminated VA benefits from August 21, 2007 to June 11, 2008, due to the Veteran's fugitive felon status during that period of time.

Although the February 2013 Statement of the Case (notice provided to the Veteran in August 2013) and the February 2017 representative's appellate brief state that VA benefits have been terminated for the period from August 21, 2007 to July 11, 2008, the relevant period on appeal during which VA benefits have been terminated is from August 21, 2007 to June 11, 2008, as detailed below.

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	On August 18, 2007, the Veteran was apprehended and incarcerated pursuant to a warrant issued by the St. Lucie County Sheriff's Office in Florida (St. Lucie County warrant).

2.	On August 21, 2007, a warrant for the Veteran's arrest was issued by the Martin County Sheriff's Office in Florida (Martin County warrant).

3.	The Martin County warrant was satisfied on June 11, 2008, when the Veteran was transferred from the custody of St. Lucie County to Martin County.

4.	In July 2010, VA retroactively terminated the Veteran's benefits for the period from August 21, 2007 to June 11, 2008, due to his fugitive felon status on the Martin County warrant for that time period.  

5.	The Veteran was not provided with the required due process prior to the July 2010 decision terminating his VA benefits.

6.	During the period from August 21, 2007 to June 11, 2008, the Veteran was incarcerated in the custody of St. Lucie County and was not fleeing to avoid prosecution, custody, or confinement for the charges listed in the Martin County warrant.


CONCLUSION OF LAW

For the period from August 21, 2007 to June 11, 2008, the Veteran did not meet the definition of a fugitive felon for VA compensation purposes; therefore, the termination of VA benefits was not proper.  38 U.S.C.A. §§ 5103, 5103A, 5313B (West 2014); 38 C.F.R. § 3.665(n) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As this appeal involves the determination of the Veteran's fugitive felon status, which is governed by Chapter 53 under Title 38 of the United States Code, the VCAA provisions do not apply.  The United States Court of Appeals for Veterans Claims (Court) has expressly held that the VCAA does not apply to determinations under Chapter 53 of the United States Code, a statute "which concerns special provisions relating to VA benefits."  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435, 439-40 (2004).

Nonetheless, the Board finds that general due process concerns have not been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2016).  In a May 2010 letter, the RO sought to notify the Veteran of a proposed termination of his VA benefits starting on August 21, 2007, due to the Veteran's fugitive felon status; the letter advised that the Veteran had 60 days to respond before the proposed termination of his VA benefits went into effect.  A May 2010 Report of General Information reflects a telephone conversation with the St. Lucie County Sheriff's Office verified the Veteran had been incarcerated in its custody since August 18, 2007.  In a subsequent May 2010 letter, the RO sought to notify the Veteran of the decision not to discontinue his VA benefits as previously proposed.  Although the Veteran was incarcerated, both May 2010 letters were mailed to a residential address; in June 2010, both of the May 2010 letters were returned by the U.S. Postal Service as undeliverable.  In July 2010, the returned May 2010 letters were mailed to the Veteran at the correctional institution where he was incarcerated.  Less than two weeks later, the July 2010 decision to terminate the Veteran's VA benefits was issued.  

The Veteran was not in receipt of the May 2010 letters until July 2010, which was less than two weeks before the July 2010 decision to terminate his VA benefits; thus, the Veteran was not afforded the 60 day period to respond.  Additionally, the latter May 2010 letter reversed the earlier May 2010 letter and stated that the previously proposed termination of the Veteran's VA benefits would not occur; as such, the Veteran was not adequately notified of the proposed termination of his VA benefits due to his status as a fugitive felon.  Accordingly, the Board finds that the Veteran was not afforded the necessary due process prior to the July 2010 decision; however, as the Board's instant decision is fully favorable to the Veteran, the Board finds that the due process violations are not prejudicial to the Veteran.




Propriety of Fugitive Felon Status

The Veteran contends that the termination of his VA benefits for the period from August 21, 2007 to June 11, 2008 is not warranted as he was not a fugitive felon during that time because he was already incarcerated when the Martin County warrant was issued for his arrest.

The law prohibits the payment of compensation benefits for any period during which a veteran was a fugitive felon.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n). The term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  38 C.F.R. § 3.665(n)(2).  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

In addressing how fugitive felon status affects payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.  SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A) (West 2014).

The Veteran was initially awarded VA disability benefits in August 1992, effective from December 1991.  The evidence of record shows that on August 21, 2007, the Martin County warrant was issued for the Veteran's arrest while he was already incarcerated in the custody of the St. Lucie County Sherriff's Office.  The Martin County warrant was not satisfied until the Veteran was transferred from the custody of St. Lucie County to Martin County on June 11, 2008.  Subsequently, in July 2010, VA retroactively terminated the Veteran's disability benefits for the period from August 21, 2007 to June 11, 2008, due to the Veteran's fugitive felon status created by the Martin County warrant.  The record also shows that the Veteran served out the sentence for the charges listed in the Martin County warrant, and was released from custody in May 2014.  

Based on the foregoing, the Board finds that the evidence of record demonstrates that the Veteran was not a fugitive felon for VA purposes under the provisions of 38 U.S.C.A § 5313B and 38 C.F.R. § 3.665(n) for the period from August 21, 2007 to June 11, 2008.  The evidence shows that the Veteran was not fleeing to avoid prosecution, custody, or confinement for the charges listed in the Martin County warrant as the Veteran was already incarcerated in the custody of St. Lucie County when the Martin County warrant was subsequently issued.  Further, the evidence does not show that the Veteran had violated a condition of probation or parole imposed for commission of a felony as grounds for his fugitive felon status.  Instead, the record shows the Veteran served out his sentence in St. Lucie County and was then transferred to the custody of Martin County and served out the sentenced ordered for the charges listed in the Martin County warrant.  As such, the termination of VA benefits from August 21, 2007 to June 11, 2008 was improper as the Veteran was not a fugitive felon during this period and payment of such benefits would not have provided a "means of support [to] allow[] [a] fugitive felon[] to continue to flee."  VAOPGCPREC 7-2002.


ORDER

The termination of VA compensation benefits for the period from August 21, 2007 to June 11, 2008, due to "fugitive felon" status was not proper.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


